DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fusaki (EP 2754373 A1).

Regarding claims 1 and 4, Fusaki teaches a floor covering made by forming a backing material layer (10) (a non-woven textile layer as claimed) consisting of a non-woven fiber aggregate made by mixing 30 to 80 weight percent of at least either one of pitch-based carbon fibers or PAN-based carbon fibers (oxidized acrylic fibers being obtained through heat treatment of polyacrylonitrile based precursor in oxidizing atmosphere) (self-extinguishing fibers as claimed), and 20 to 70 weight percent of polyester-based fibers ([0025], [0088] and Figs. 1-2).  Fusaki also teaches that the backing material layer (10) does not burst into flames through immediately self-extinguishing ([0094]; also see [0041]).  

Fusaki teaches forming a flame retardant planar element having an EVA-based emulsion coating layer coated and dried with a EVA-based emulsion including at least a sodium polyborate in an ethylene-vinyl acetate copolymer (an upper wear layer of plastic material as claimed) on at least any of one surface or other surface of a flexible planar element formed with polyester fibers ([0025]).  Fusaki teaches forming a skin material layer (20) by applying adhesive (a first adhesive layer as claimed) on the back side of the flame retardant planar element on which piles (22) are formed, and then coating (adhesion material layer 30) (a second adhesive layer as claimed) on the backing material layer (10), and then overlaying plainly woven mesh fabrics (a woven reinforcement as claimed), and then heating the same, and then overlaying a flame retardant planar element forming the skin material layer (20), and adhesively polymerizing the same ([0025] and [0065]).

Regarding claims 2-3, with respect to the claimed oxygen limiting index properties, the examiner notes that applicant has provided at paragraph [0009] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner 

Regarding claim 6, Fusaki teaches wherein an intermediary of a plainly woven mesh fabric is, for example, one formed from multi-filament yarns of polyester fabric, or others ([0040], [0083] and [0095]-[0099]).

Regarding claims 7-8, as noted above, Fusaki teaches forming a flame retardant planar element having an EVA-based emulsion coating layer coated and dried with a EVA-based emulsion including at least a sodium polyborate in an ethylene-vinyl acetate copolymer on at least any of one surface or other surface of a flexible planar element formed with polyester fibers ([0025] and [0102]).  Fusaki also teaches forming the skin material layer (20) by forming piles (22) with pile yarns on a surface of one side of the flame retardant planar element, wherein in one embodiment, while wool yarns are used for piles, nylon, polyester or polypropylene yarns may be used (alternatively, an upper wear layer of plastic material as claimed) ([0025] and [0065]).

The examiner notes that, in such embodiments, Fusaki’s EVA-based emulsion coating layer and/or coating of EVA-based emulsion would correspond to the claimed limitations of a printed decorative film and an intermediate layer of plastic material.  (In the alternative, McCullough is relied upon as applied below).
Claim Rejections - 35 USC § 103

Claims 2-3, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fusaki (EP 2754373 A1), as applied to claims 1 and 4 above, in view of McCullough (EP 0314244 A2).

Regarding claims 2-3, Fusaki remains as applied above.  

In the event that Fusaki is found not to teach wherein the non-woven textile layer has an oxygen limiting index of more than 0.28 in accordance with NF EN ISO 4589-2/A1 standards, McCullough is relied upon a applied below. 

McCullough teaches flame retarding and fire blocking carbonaceous fiber structures comprising a polymeric material selected from polymeric binders or natural or synthetic polymeric fibers, blended with nonflammable, substantially permanently or irreversibly heat set carbonaceous fibers having a carbon content of greater than 65 percent and an LOI value of greater than 40 (an oxygen limiting index of 0.4 as calculated by the examiner), wherein said carbonaceous fibers are present in the blend in an amount of at least 7.5 percent (Abstract).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the non-woven fiber aggregate of Fusaki with at least 7.5 percent of carbonaceous fibers having a carbon content of greater than 65 percent and an LOI value of greater than 40 (an oxygen limiting index of 0.4) in order to provide improved thermal insulating properties to the non-woven fabrics, as taught by McCullough (page 3 lines 6-44, page 4 lines 12-46, and page 5 lines 57-58).

Regarding claim 5, McCullough teaches that the synthetic polymeric fibers which can be utilized to form a blend with the carbonaceous fibers include, for example, polyolefins, such as a para-aramide as claimed) (page 5 lines 51-56).

Regarding claims 9-10, McCullough teaches that the fire retarding and fire blocking structure is particularly employed as woven or nonwoven fabrics (page 4 lines 12-14).  McCullough also teaches that once the fibers or fibers assemblies are produced they can be incorporated into a polymer resin matrix to produce various composite structures in substantially any fabricated form (page 12 lines 23-26).  McCullough further teaches that if desired the composite may include additives such as fillers, pigments, fire retardants, biostabilizers (A) light stabilizers, and antioxidants, wherein specific examples of the above additives are calcium carbonate, calcium silicate, silica, alumina, carbon black, and the titanium oxide (page 12 lines 50-54).





Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fusaki (EP 2754373 A1), as applied to claim 1 above, in view of Kimsey (WO 00/07842 A1).

Regarding claim 7, Fusaki remains as applied above, teaching forming the skin material layer (20) by forming piles (22) with pile yarns on a surface of one side of the flame retardant planar element, wherein in one embodiment, while wool yarns are used for piles, nylon, polyester or polypropylene yarns may be used (alternatively, an upper wear layer of plastic material as claimed) ([0025] and [0065]).

In the event that Fusaki is found not to teach the multilayer structure further comprising a layer of printed decorative film disposed between the upper wear layer and the first adhesive layer, Kimsey is relied upon as applied below. 

Kimsey teaches a method of embellishing an article having a flexible backing layer (3) carrying a fibrous layer (4) formed of thermoplastics material, which includes: superimposing a sheet (5) of polyvinyl chloride on an area of the fibrous layer; characterised in that a decorative design is printed onto the polyvinyl chloride sheet before being bonded to the fibrous layer (Abstract, Amended claim 1 on page 10 and Fig. 2; also see pages 3-4).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the floor covering of Fusaki by superimposing a thin sheet on an area of the fibrous pile layer, with a decorative design printed onto the sheet before being bonded to the fibrous pile layer, in order to embellish the mat with high quality decorative designs that can incorporate intricate embossed shapes and profiles without prominent areas of attachment, as taught by McCullough (see page 2, Abstract, Amended claim 1 on page 10 and Fig. 2; also see pages 3-4).

Regarding claim 8, McCullough teaches that in the case of a pile formed of a high melting point plastic such as polypropylene it may be necessary to interpose a thin thermoplastic bonding film between the sheet and the pile (page 5).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Love et al. (US 2017/0360274 A1) teaches limitations pertinent at least to claims 1-6 (e.g. Abstract, [0049] and [0055]).
Baldwin et al. (US 2015/0360438 A1) teaches limitations pertinent at least to claims 1-4 and 6 (e.g. Abstract, Figs. 2 and 4, [0005] and [0013]-[0018]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789